Opinión concurrente del
Juez Asociado Señor Hernández Denton.
Mediante un recurso de revisión comparece ante nos la Comisión Estatal de Elecciones (en adelante C.E.E.) y so-licita que revoquemos una sentencia del Tribunal Superior, Sala de San Juan, que dispone que el periódico universita-rio Diálogo constituye un foro público con garantías idén-ticas a los demás periódicos de circulación general, por lo que el Reglamento de Gastos de Difusión Pública del Go-bierno (en adelante Reglamento) no le aplica.(1) La mayo-ría de este Tribunal hoy confirma dicho dictamen. Por en-tender que, al reglamentar la compra de tiempo y espacio en los medios de difusión pública, el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, no quiso referirse a publicaciones universitarias tales como Diálogo, *893y que al hacer extensiva su aplicación a tales publicaciones el Reglamento es ultra vires, concurrimos.
I
A principios del año electoral 1992, la C.E.E. comenzó a exigirle a todas las agencias de gobierno que cumplieran con su Reglamento, aprobado por los tres (3) partidos polí-ticos en noviembre de 1991. Como la Universidad de Puerto Rico no sometió su mensuario Diálogo a la C.E.E., esta última emitió un informe ordenándole que cesara y desistiera de publicar y anunciar el periódico hasta tanto no cumpliera con los requisitos del Reglamento.
A raíz de ello, la Universidad de Puerto Rico presentó, en unión al director de Diálogo, Luis Fernando Coss, una demanda de injunction para paralizar las actuaciones de la C.E.E. El Tribunal Superior devolvió el caso a la Junta de Anuncios para que ésta celebrase una vista evidenciaría. Como resultado de ésta, la Junta concluyó que Diálogo te-nía la obligación de cumplir con lo dispuesto en el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, así como con el Reglamento.
Luego de evaluar el recurso de revisión presentado por los demandantes, el Tribunal Superior revocó la determi-nación de la Junta de Anuncios. Concluyó que Diálogo era un foro público al cual no se le podía restringir la expre-sión, por lo cual el Reglamento no le podía aplicar. La ma-yoría de este Tribunal confirma dicho dictamen. Concurri-mos por entender que las publicaciones universitarias con propósitos académicos, tales como Diálogo, deben estar exentas de este tipo de reglamentación, y que fue precisa-mente ésta la intención del legislador al redactar el Art. 8.001 de la Ley Electoral de Puerto Rico, supra. Por tal razón, no consideramos necesario evaluar la aplicabilidad o el alcance de la doctrina del foro público a Diálogo o a *894cualquier otra publicación que sea sufragada con fondos públicos por la Universidad de Puerto Rico.
HH h-H
La controversia del caso de autos se reduce en esencia a si el Reglamento aplica a periódicos con propósitos didác-ticos o académicos como Diálogo. La resolución de dicha controversia requiere que examinemos no tan sólo el pro-pósito detrás de la adopción del Reglamento, sino también el del Art. 8.001 de la Ley Electoral de Puerto Rico, supra, en cuyas disposiciones se fundamenta dicho reglamento.
El Art. 8.001 dispone lo siguiente:
Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de celebra-ción de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyec-ciones o planes. Se exceptúan de esta disposición aquellos avi-sos y anuncios de prensa expresamente requeridos por ley.
Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de in-terés público, urgencia o emergencia, los cuales sólo serán per-mitidos previa autorización al efecto de la Comisión Estatal de Elecciones. (Énfasis suplido.) 16 L.P.R.A. see. 3351.
Nuestra jurisprudencia ha sido clara al expresar que el propósito del Art. 8.001, supra, es muy limitado. En P.P.D. v. Junta Revisora Electoral, 109 D.P.R. 464 (1980), por ejemplo, este Tribunal se negó a expedir un auto de revi-sión por entender que la publicación, en los periódicos de circulación general, de una invitación a celebrar el Día de Reyes en Fortaleza no constituía un gasto “ ‘con el propó-sito de exponer ... programas, proyectos, logros, realizacio-nes, proyecciones o planes’ ” del Gobierno. (Enfasis suprimido.) íd., pág. 465. Del mismo modo, en Romero Bar-*895celó v. Hernández Agosto, 115 D.P.R. 368 (1984), expresamos que televisar un procedimiento parlamentario no re-presentaba la exposición de “ ‘programas, proyectos, logros, realizaciones, proyecciones o planes’ ”. Id., pág. 392. Aña-dimos que “[l]a divulgación de los procedimientos legislati-vos cumple un propósito de estirpe constitucional, clara-mente distinguible del proselitismo que anima la propaganda electoral. La ley se refiere más bien a anuncios y propaganda sobre tales programas, logros, etc”. Id.
Más adelante, en C.E.E. v. Depto. de Estado, 134 D.P.R. 927 (1993), dispusimos que tanto del texto del citado Art. 8.001 como de su intención legislativa surgía con claridad que el propósito de dicha disposición fue “excluir ... del pro-ceso político la influencia solapada que el partido en el po-der pueda tener mediante el uso de los anuncios gubernamentales”. íd., pág. 939.
Finalmente, en P.P.D. v. Gobernador II, 136 D.P.R. 916, 926 (1994), dispusimos que “[e]l concepto de igualdad eco-nómica, con relación a la distribución de fondos públicos en el proceso electoral, impide que un partido que ostente el poder de gobernar al pueblo en un momento dado utilice fondos públicos para tomar ventaja indebida dirigida a promover su postura. El Art. 8.001, supra, es precisamente una medida preventiva para que no ocurra dicha práctica indebida”.
En fin, al examinar la letra y el propósito del Art. 8.001, supra, este Tribunal ha determinado constantemente que su aplicación se limita a aquellos anuncios y propaganda que se difundan “con el propósito de exponer los progra-mas, proyectos, logros, realizaciones, proyecciones o planes” del gobierno de turno. Id.
Dicha determinación inevitablemente nos lleva a con-cluir que el Reglamento es ultra vires. Al disponer que toda agencia que “proyecte incurrir en gastos en el uso de cual-quier medio de difusión para emitir cualquier información que considere de interés público” (énfasis suplido), el Re-*896glamento va más allá que el referido Art. 8.001.(2) Éste sobrepasa inclusive lo dispuesto en su propia declaración de propósitos, que limita sus fines a lo expuesto en el Art. 8.001, supra, es decir, a “evitar la divulgación publicitaria indiscriminada con el propósito de exponer ... programas, proyectos, logros, realizaciones, proyecciones o planes del gobierno que en alguna forma coaccionen o afecten la vo-luntad de los electores”.(3)
Resultaría excesivamente oneroso aplicar la veda electoral a toda publicación universitaria con propósitos acadé-micos como, por ejemplo, Diálogo; la Revista Jurídica de la Escuela de Derecho o su periódico Entredicho; la Revista de Ciencias Sociales del Centro de Investigaciones Sociales o la Revista de Estudios Hispánicos. Ello atentaría contra los principios más básicos de la libertad académica, liber-tad de cátedra y autonomía universitaria, que buscan brin-darle resguardo a las universidades contra los esfuerzos gubernamentales de controlar o dirigir el contenido de la expresión en las universidades o, más bien, el discurso universitario. C.E.S. U.P.R. v. Gobernador, 137 D.P.R. 83 (1994).
Resulta patente que, dado el contenido de estas publica-ciones universitarias, el interés en proteger a. la comuni-dad contra la saturación de propaganda gubernamental durante el período eleccionario no se adelantaría en pro-porción al costo de implantar el Art. 8.001, supra, según la interpretación amplia de éste, hecha por el Reglamento. Diálogo constituye una publicación académica seria que, como admite la misma C.E.E., mantiene sustancialmente un enfoque universitario y educativo sobre el quehacer cultural universal y nacional. Para muchos de sus colabora-dores —entre ellos profesores universitarios— Diálogo constituye una continuación de la cátedra. Un periódico de *897la excelencia de Diálogo, según ha sido administrado hasta ahora, no pone en peligro el derecho al sufragio libre de coacción ni constituye una erogación injusta de fondos públicos. Por lo tanto, no debe aplicarle el Art. 8.001, supra.
No queremos decir con esto que queden exentas de la veda electoral las publicaciones universitarias que preten-dan difundir los logros y proyectos del Gobierno en un año electoral. Tampoco quedan exentos los anuncios que publi-quen otras agencias de gobierno, con el mismo propósito, en dichos medios de< difusión. Nuestra posición en este caso se fundamenta en el hecho de que se ha pretendido tratar a una publicación universitaria de índole académica como propaganda gubernamental.
Por todo lo anterior, concurrimos con la confirmación de la sentencia recurrida.

 Dicho reglamento, creado por virtud de los poderes cuasilegislativos eoncedí-dosle a la Comisión Estatal de Elecciones (C.E.E.) por los Arts. 1.005 y 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sees. 3013 y 3351, exige que “[t]oda agencia que, directa o indirectamente, proyecte incurrir en gastos en el uso de cualquier medio de difusión para emitir cualquier información que considere de interés público ... somet[a] previamente una solicitud de autorización ante la Comisión”. Sec. 2.1 del Reglamento de Gastos de Difusión Pública del Gobierno (en adelante Reglamento), págs. 4r-5.


 Sec. 2.1 del Reglamento, supra, págs. 4-5. Véase esc. 1 de esta opinión para una lectura del texto íntegro de esta sección.


 Sección 1.2 del Reglamento, supra, pág. 1.